Citation Nr: 0533823	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Eligibility for death pension benefits as an adult helpless 
child of the veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The appellant in this case is the son of the veteran, who 
served on active duty from November 1970 to June 1973.  The 
veteran died in July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appellant testified at a 
hearing before the undersigned Judge at the RO in July 2005.  
The appellant also submitted additional evidence at the 
hearing, along with a written statement waiving initial 
consideration of this evidence by the RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant essentially contends that he should be eligible 
for death pension benefits as an adult helpless child of the 
veteran.  Specifically, he testified that he injured his head 
at six years old resulting in chronic residual migraine 
headaches, injured his back at nine years old requiring 
hospitalization, and was wounded as a result of five gunshots 
sometime between 1990 and 1993.  For the gunshot wounds, the 
veteran asserted that he received hospital treatment at Fort 
Jackson.

Upon review, further assistance is required before 
adjudication on the merits.  The records pertaining to the 
appellant's asserted injuries at the ages of six, nine, and 
between 1990 and 1993 are not part of the record, nor have 
any attempts to obtain these records been made.  A military 
dependent 's records are separate records stored under the 
military member's social security number.  It does not appear 
that the RO attempted to obtain the military dependent's 
records from National Personnel Records Center.  VA must 
assist the appellant in obtaining medical documentation of 
the injuries alleged by him at the ages of 6, 9, and between 
1990 and 1993.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO/AMC should request copies of 
the medical records of military 
dependent, [redacted], which should 
be stored under the veteran's social 
security number, from the National 
Personnel Records Center (NPRC).  Among 
the records to be obtained, should be any 
and all medical records concerning the 
appellant from Fort Jackson any time 
prior to 1993.  If such records are 
unavailable, NPRC should so state.  

2.  The RO/AMC should ask the appellant 
to identify all health care providers 
that have treated him for any physical, 
psychological or psychiatric disorder, 
from 1979 to the present, specifically as 
to his head injury at six years of age, 
back injury at nine years of age, and 
gunshot wounds from 1990 through 1993. 
The RO should obtain records from each 
health care provider he identifies that 
might have records, if an attempt has not 
already been made.  If records are 
unavailable, please have the provider so 
indicate. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


